DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 11-13, 15, 16 are rejoined.

Allowable Subject Matter
Claim 1-5, 7, 8, 11-13, 15, 16 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the limitations of “deploying the adjustable body from the stowed state to an intermediate state by moving the adjustable body upwardly, and then deploying the adjustable body to a deployed state by moving the adjustable body downwardly toward the surface, deploying the adjustable body from the stowed state to an intermediate state by moving the adjustable body upwardly, and then deploying the adjustable body to a deployed state by moving the adjustable body downwardly toward the surface”. 
The cited references of Jannsen and Tripier-Larivaud do not disclose the above limitation. In particular that of the adjustable body moving upwardly to deploy the adjustable body. Then once deployed, moving the adjustable body downwardly towards the surface to be in a final deployed state. Jannsen and Tripier-Larivaud are both to .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642